Per Curiam. Appellant, Walter B. Mason, by his attorney, David L. Gibbons, has filed a motion for rule on the clerk. The motion admits that the transcript of the case was not timely filed and it was no fault of the appellant. The appellant’s former attorney, Ralph Lowe, admitted by affidavit attached to the motion that the transcript was filed late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5,1979, In Re: Belated Appeals in Criminal Cases. A copy of this opinion will be forwarded to the Committee on Professional Conduct.